AO 245B (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                       Sheet I



                                          UNITED STATES DISTRICT COURT                                                            .
                                                         Southern District of New Yark
                                                                              )
              UNITED STATES OF AMERICA                                        )          JUDGMENT IN A CRIMINAL CASE
                                  v.                                          )         ..               ,   .
                                                                              )     .
                        Hugh Brian Haney                                                 Case Number:            1:19CR00541- 001 (JSR)
                                                                              )
                                                                              )          USM Number: 67030-061
                                                                              )
                                                                              )              Samuel Raymond, Esq. ______________
                                                                              )          Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1 and 2.
                                                                                                                 · IJSDCSDNY
                                                                                                                  DOCUMENT
0 pleaded nolo contendere to count(s)
   which was accepted by the court.                                                                                                           !'

0 was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                   Offense Ended
18USC1956(a)(1 )(B)(i)            Money Laundering                                                                    2/28/2018           1
18USC 1957(a) and 2               ,Engaging in Monetary Transactions in Property Derived                              2/28/2018           2

                                  From Narcotics

       The defendant is sentenced as provided in pages 2 through              _ _7__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                                0 is       0 are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                    2/12/2020
                                                                             Date of Imposition of Judgment




                                                                             Siwmt"re~                   d       4
                                                                                                         Hon. Jed S. Rakoff, U.S.D.J.
                                                                             Name and Title of Judge




                                                                             Date                   f/
AO 245B (Rev 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                   Judgment- Page       2   of     7
 DEFENDANT: Hugh Brian Haney
 CASE NUMBER: S 1:19CR00541- 001 (JSR)

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  On Counts 1 and 2: Forty Two (42) months to run concurrent on both counts.




      itJ   The court makes the following recommendations to the Bureau of Prisons:
             FCI Ashland, KY.




      Ill   The defendant is remanded to the custody of the United States Marshal. ·

      D The def~ndant shall surrender to the United States Marshal for this district:
            D at - - - - - - - - - - D a.m.                   D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                          By   -------==-----,-------=--,----,---,--,----~--::--:c=-------
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev 09/19)   Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                      Judgment-Page ~ - of _ _ __
DEFENDANT: Hugh Brian Haney
CASE NUMBER: S 1:19CR00541- 001 (JSR)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 On Counts 1 and 2: Three (3) years . All terms on all counts to run concurrent to each other.




                                                     MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                             Judgment-Page         4       of
DEFENDANT: Hugh Brian Haney
CASE NUMBER: S 1:19CR00541- 001 (JSR)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date _ _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                             Judgment-Page __5__ of ___J __
DEFENDANT: Hugh Brian Haney
CASE NUMBER: S 1:19CR00541- 001 (JSR)

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall participate in an out patient program approved by the United States Probation Office for substance
 abuse, which program may include drug testing to determine whether the defendant has reverted to the use of drugs and
 alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the substance abuse
 treatment provider, as approved by the Probation Department. The defendant will be required to contribute to the cost of
 services rendered (copayment) in the amount to be determined by the Probation Officer, based on ability to pay or
 availability of third party payment.

 2. The defendant must participate in an outpatient mental health treatment program approved by the United States
 Probation Office. He m,ust continue to take any prescribed medications unless otherwise instructed by the health care
 provider. He must contribute to the cost of services rendered based on your ability to pay and the availability of third-party
 payments. The Court authorizes the release of available psychological and psychiatric evaluations and reports, including
 the presentence investigation report, to the health care provider.

 3. The defendant shall provide the probation officer with access to any requested financial information.

 4. The defendant shall not incur any new credit charges or open additional lines of credit with the approval of the probation
 officer unless the defendant is in compliance with the installment payment plan.

  5. It is recommended that the defendant be supervised in his district of residence.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                        Judgment- Page _       __,6"----   of   7
 DEFENDANT: Hugh Brian Haney
 CASE NUMBER: S 1:19CR00541- 001 (JSR)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                Fine                   AVAA Assessment*              JVT A Assessment**
 TOTALS            $   200.00               $                         $    10,000.00          $                            $



 D    The determination of restitution is deferred until
                                                         ~----
                                                               An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***               Restitution Ordered      Priority or Percenta2e




 TOTALS                               $ - - - - - - - -0.00
                                                        --                        $ - - - - - - - -0.00
                                                                                                   --


 D     Restitution amount ordered pursuant to plea agreement $
                                                                            ----------
  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D fine     D restitution.
        D the interest requirement for the           D     fine     D restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for Victims or Trafficking Act of"2015, Pub. L. No. 114-22.
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                         Judgment - Page   -~Z-   of~--
 DEFENDANT: Hugh Brian Haney
 CASE NUMBER: S 1:19CR00541- 001 (JSR)

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~       Lump sum payment of$         200.00       ----
                                                                  due immediately, balance due


               •    not later than                                    , or
               •    in accordance with
                                          •    C,
                                                     •    D,
                                                                  •    E, or     D Fbelow; or
 B     •       Payment to begin immediately (may be combined with              • c,     OD,or      D F below); or
 C     D Payment in equal                 _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of
              __ _ _ _ _     (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _               (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     !ill    Special instructions regarding the payment of criminal monetary penalties:
                The fine shall be paid at the rate of 10% of the defendant's gross monthly income, over the course of the three
                years of supervision imposed, beginning with the second month of release.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penafiies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                  Joint and Several            Corresponding Payee,
       (including defendant number)                            Total Amount                   Amount                      if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
       $19,147,057.00 in U.S. currency.


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecut10n and court costs.
